      Case 3:18-mj-00720-TWD Document 12 Filed 07/02/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NOR… RN DISTRICT OF NEl旺 YORK
 UNITED STATES OF ADIERICA                       )Criminal、 No. 3:18-M」 -720(TWD)
                                                 )
                V。                               ) Stipulation and Order
                                                 )for Enlargement ofTime
 JUSTIN HOBBIE,                                  )
                                                 )
                                                 )
                Defendant.                       )


                                         STIPULAT10N


1)     The United States of America, by and through its counsel of record, the United States

Attomey for the Northem District of New York, and the defendant, JUSTIN HOBBIE, by and

through counsel, Kimberly M. Zimmer, Esq., hereby agree and stipulate that the time within which

an indictrnent must be filed under Title 18, United States Code, Section 3161(b), be enlarged to

and including ninety (90) days from the date of the signing of this stipulation and Order, and that

such time be excluded, pursuant to   Title 18, United States Code, Section 3161(h)(7j14;,   to* tt .
computation of the time within which an indictment must be filed under the provisions of Title 1 8,

United States Code, Section 3161(b).

2)     The chronology of this case is as follows:

       a)       Date of complaint: December 7,2018

       b)       Date of initial appearance: December7,2018

       c)       Defendant custody status: In custody

       d)       Dates of Detention Hearings: Waived

3)     The Court has previously ordered the following exclusions under the Speedy Trial Act:

       a)       Order dated March 12,2019, excluding the time between March 12,2019 through

July 10,2019.
        Case 3:18-mj-00720-TWD Document 12 Filed 07/02/19 Page 2 of 3




4)       The United States and/or the defendant request this exclusion based on the following facts

and circumstances: The parties are engaged in pre-trial negotiations and expect to set a change      of
plea hearing in the near future. ln the event that pre-trial negotiations fail, additional time witl be

necessary to prepare this case for grandjury.

5)       The parties stipulate and agree that the ends ofjustice served by granting this extension

outweigh the best interest of the public and the defendant in a speedy indictment and trial based

upon the foregoing. Further, the delay is necessary in order to allow the parties the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence (See 18

u.s.c.   $ 3 161(hxTxBXiiD).

6)       The parties stipulate and agree that a time period of 90 days (90) days from the date of this

stipulation and order shall be excludable under the Speedy Trial Act pursuant to 18 U.S.C.           $


3I6I   (h)(7XA) and (h)(7)(B)(iii).

         The undersigned attorneys affirm under penalty ofperjury the accuracy ofthe facts set

forth above and apply for and consent to the proposed order set forth below.

 Dated:                                               GRANT C. JAQUITH
            1rl        M                              United States Attomey

                                           By:
                                                      ""","7
                                                      Assistant United States Attorney




                                                      Attorney for JUSTIN HOBBIE
                                                      Bar Roti No.
                                                                      sOSa.lL




                                                  2
      Case 3:18-mj-00720-TWD Document 12 Filed 07/02/19 Page 3 of 3




                                                ORDER


A.      The Court adopts the stipulated facts set out above as findings and hereby incorporates

them into this Order;

B.      The Court has considered its obligation under 18 U.S.C. $ 3161(h)(7)(A) to determine

whether an extension of time within which the government must file an information or indictment

serves the ends   ofjustice in   a manner that outweighs both the public interest and the defendant's


rights. The Court finds that, pursuant to 18 U.S.C. $ 3161(hX7XA), the ends ofjustice served by

granting the requested continuance outweigh the best interest ofthe public and the defendant in       a


speedy indictment and trial because this delay is necessary to allow the United States reasonable

time for effective preparation for the return and filing of an indictment or the resolution of this

matter prior to the presentation      of any evidence before a grand jury, taking into   account the

exercise of due diligence.

       BASED ON THE STIPULATED FACTS AND THE COURT'S RELATED FINDINGS,

IT IS FffiREBY ORDERED that the time within which an indictment must be filed                 under the

provisions of Title 18, United States Code, Section 3161(b), be enlarged to and including ninety

(90) days from the date of this stipulation and order, an{ that time be excluded pursuant to Title

18, United States Code, Section 3161(hX7XA),        from the computation of the time within which an

indictment must be filed under the provisions of Title 18, United States Code, Section 3161(b),

because the ends   ofjustice served by granting this continuance outweigh the best interest ofthe

public and the defendant in a speedy trial for the reasons stipulated above.

IT IS SO ORDERED.
                          2nd                   July
Dated and entered this               day   of                 2019.



                                                             Hon. Thdrdse Wiley Dancks
                                                             United States Magistrate Judge


                                                   3
